Appeal from judgment, Supreme Court, New York County (Karen S. Smith, J.), entered November 24, 2004, denying this CPLR article 78 petition to annul the determination of respondent Board of Standards and Appeals, filed June 10, 2004, which had granted a variance to respondent Tribeach Holdings, unanimously dismissed as moot, without costs.
Petitioner did not seek to enjoin either the demolition of the former garage or the construction of the new building. The garage was razed over a year ago, and the new building’s superstructure is 75% complete. Therefore, petitioner’s appeal is moot (see e.g. Matter of Citineighbors Coalition of Historic Carnegie Hill v New York City Landmarks Preserv. Commn., 2 NY3d 727 [2004]). Were we to consider the merits, we would affirm. Concur—Buckley, P.J., Andrias, Friedman, Marlow and Gonzalez, JJ.